Title: Peter Collas to the Commissioners, 8 October 1778
From: Collas, Peter
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


     
      Gentlemen
      Passy 8th. October 1778
     
     The 6 of August last I weant from hence to Nants Intended for Boston and on the 29th sailed from Nants for Boston On board of the Dispatch, Coben Barns master and On the ferst of September was Captured by the Ennemies and Carred in to Guernsey, from there I gott to England and made the best of my way for France. At my Arivall a Calais where According to custom my Trunk was Searched and in it found the following Articles which was Stoped from me on a Suposition that they were English manufactur’d Viz—17 1/2 Ells of Linin I pound of Sowing Silk 3 Ells of Tafity with Triming for a Cloack 6 pares of black Calaminco Shoes 39 Neckleses. 1 fan—1 paper Containing 2 Ells of Gaze 1½ Ells Rubon and a 2 hand Kerchief One Silk and the Other Gaze—2 pounds Thread.
     As those Articles where purchesed in Nants and french Manifactur I begg and preay for your Assistance to Recover those Articles which Articles I declare to have bought in France. I am with Due Respects your most humble & Obedient Servant
     
      Peter Collas
     
    